                         UNITED STATES DISTRJCT COURT

                           FOR THE DISTRJCT OF IDAHO




NICOLE RENEE CROSBY,
                                              Case No. 1:21-cv-00151-BLW-CWD
                    Petitioner,
                                              ORDER
v.

SOCIAL SECURJTY
ADMINISTRATION,

                    Respondent.



      The Court has before it Petitioner's Motion to Dismiss Judge Willis' Unfavorable

Decision, filed on May 21, 2021. (Dkt. 10.) Petitioner's motion is DENIED as

MOOT.

      Petitioner, who is proceeding pro se, has brought this action pursuant to Section

205(g) of the Social Security Act, 42 U.S.C. § 405(g), to obtain judicial review of a

final decision of Respondent denying Petitioner's claims for disability insurance

benefits under Title II of the Social Security Act. (Dkt. 9.) The Court therefore has




ORDER -
jurisdiction over this matter.1 The Court granted Petitioner's request to proceed without

the payment of the filing fee, and directed the Clerk to deliver to the U.S. Marshals

Service a Summons anda copy of the Petition for Review so that the Marshals may

effect service of process upon Respondent.

         The motion to dismiss is denied as moot because it is procedurally improper, and

duplicative of the petition for review. Petitioner is advised to review the Court's

Procedural Order, (Dkt. 4), a copy of which is enclosed, which sets forth the

procedure for review of the Respondent's decision denying Petitioner's claims for

disability insurance benefits. Further filings by Petitioner contrary to the procedure

set forth in the Court’s Order may be summarily dismissed.

         IT IS SO ORDERED.


                                                                                  May 25, 2021




1 Petitioner filed also a "jurisdictional statement," (0kt. 11), in which Petitioner asserts diversity
jurisdiction, demands a jury trial, and claims damages in excess of $75,000.00. The Court has jurisdiction
over this matter because Petitioner seeks relief pursuant to 42 U.S.C. § 405(g), a federal statute. 28 U.S.C.
§ 1331. Because this matter involves judicial review of a decision by the Commissioner of the Social
Security Administration, neither a jury trial nor damages are available. 42 U.S.C. § 405(g). Petitioner is
advised that this action is limited to a determination of whether the Respondent's decision to deny
Petitioner's claims for disability insurance benefits is supported by substantial evidence in the record, and
will result in an order either affirming, modifying, or reversing the decision of the Commissioner, with or
without remand. 42 U.S.C. § 405(g).

ORDER -2
